Citation Nr: 1632541	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  10-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to September 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was remanded in December 2013 and has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim for entitlement to service connection for sleep apnea, the Board finds that the January 2015 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner concludes, after reviewing the e-file, that the Veteran's recently diagnosed sleep apnea is not related to any documented active duty problems.  In providing the rationale, the examiner noted that the Veteran did not have any sleeping issues during service.  She further noted that the Veteran specifically denied sleeping problems on the October 2005 pre-discharge examination and a May 2006 Medical Board report.  She also noted that the Veteran's BMI had increased from 33 to 37.7 in 2008.  The examiner concluded that the Veteran's weight gain was more than likely the cause of the Veteran's sleep apnea.  However, the Veteran reported that he did not undergo a Medical Board in May 2006.  This VA examiner therefore based her conclusion, at least partly, on an inaccurate review of the facts, which in turn lessens the probative value of his opinion.  Further, the Veteran and his representative pointed out that the examiner failed to address the Veteran's documented inservice problems of breathing problems (July 1990, March 1995, December 1995, October 2004), sleeping problems (July 1990), weight changes (November 2004, November 1999, March 2000) and the lay statements regarding his frequent snoring both in service and immediately after service.  

The Board notes that the examiner makes note of these statements in the medical history, but fails to address them in the opinion portion of the examination.  As a result, a clarifying opinion addressing these contentions as well as in-service symptoms of weight gain, breathing problems, and sleep problems is necessary to determine whether the Veteran's currently diagnosed sleep apnea is etiologically related to his active duty military service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for another VA examination with an appropriate examiner.  The examiner should review the entire e-file, including the multiple lay statements from the Veteran and the Veteran's acquaintances regarding his snoring and breathing problems during and after service.  The examiner should also elicit a full history directly from the Veteran regarding any in-service symptomatology believed to be related to his claimed sleep apnea.

The examiner should conclude whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to his military service.  In the examiner's opinion, the Veteran's lay statements should be addressed as well as his in-service symptoms of weight gain, breathing problems, and sleep problems. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
2.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




